


EXHIBIT 10.71

PORTIONS OF THIS EXHIBIT 10.71 MARKED BY AN *** HAVE BEEN OMITTED

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT

31 January 2008

WF Overseas Fashion C.V.

501 7th Avenue

New York, New York 10018

 

 

RE:

“Calvin Klein Jeans” Jeanswear Accessories Only Retail Store License – Central
and South America

Ladies and Gentlemen:

This confirms that WF Overseas Fashion C.V. (“Operator”) and Calvin Klein, Inc.
(“CKI”) have agreed effective 1 January 2008 as follows:

1.

(a) CKI hereby grants Operator the exclusive license (as described in §6) to
use, and to grant third parties approved by CKI hereunder the right to use, the
mark in the CKI-approved logo form of *** (“Mark”), on and in connection with
the opening, operation and maintenance of full-price and outlet, free standing
retail stores 1 2 located in countries constituting Central America (“C.
America”) and South America (“S. America”) (specifically excluding Canada and
Mexico), each a “Region” which is indicated on Exhibit T only (the “Territory”),
hereafter referred to individually and collectively as “Store,” solely for the
retail sale of “Merchandise” (as hereinafter defined) to consumers. All use of
the Mark shall be subject to CKI’s prior approval in accordance with the terms
set forth herein. No goods other than Merchandise are to be sold in any Store,
except as specifically provided herein.

(b) “Exclusive Merchandise” means the collections of “Jeans Accessories
Articles” produced under and pursuant to the License Agreement dated 31 January
2006, as amended between CK Jeanswear Europe S.r.l (“CKJE”), CK Jeanswear Asia
Limited et alia (“CKJA”) and WF Overseas Fashion C.V. (“WFOF”) and CKI for the
production, distribution and sale of such Jeans Accessories Articles in Europe,
Asia and certain additional jurisdictions (but not C. or S. America) (“Jeanswear
Accessories Products License”). However, in addition to such Exclusive
Merchandise, Operator is permitted ***.

(c) The term of this Agreement (the “Term”) shall commence on 1 January 2008 and
shall continue in effect for an initial term through 31 December 2034, subject
to the provisions of § 5(a). This Agreement shall automatically be renewed for
one (1) consecutive ten (10) year term up to and through 31 December 2044 for a
maximum aggregate term of thirty seven (37) years; provided that Operator has
complied with all of its material obligations hereunder,

______________

1

For purposes hereof “full price” Stores (as distinguished from outlet stores)
are those in which ***.

2

For purposes hereof “outlet stores” are those in which ***.

 

 

--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT

including but not limited to payment and expenditure obligations, and the
“Roll-Out Schedules” during the initial Term (as set forth on Exhibit RO). Each
calendar year shall be referred to as a “Year”. Notwithstanding anything to the
contrary, this Agreement ***.

(d) As a royalty for the use of the Mark, Operator will pay CKI an amount equal
to ***. These amounts will be payable quarterly on 30 March, 30 July, 30 October
and 30 January (as to the prior calendar quarter) of each Year. ***

2.

(a) Operator will expend ***.

(b) Operator understands that it is of paramount importance that the look and
“feel” of the Store be consistent with the “Calvin Klein” image. Accordingly,
CKI shall designate the design of the Store, including prototypes for fixturing,
and CKI shall have reasonable approval of the final construction drawings,
layout, fixturing and decoration of the Store as well as all packaging,
fixturing, business material, advertising and promotional materials utilized in
connection with the Store. CKI will approve the architect to be used in
connection with the overall schematic design of drawings, design development and
decoration for all of the Stores (overall design overview for all Stores in the
Territory or Regions). Operator agrees to ***. Operator will engage, or cause to
be engaged, a local architect to build and oversee construction of the Store.
Operator understands that it will not be able to open any Store until CKI has
notified Operator in writing that such Store complies with CKI’s quality and
image standards and that Operator, with respect to such Store, is in compliance
with this Agreement. Approvals hereunder will not be unreasonably withheld or
delayed by CKI, provided it has been timely supplied with all information needed
to make an informed decision.

(c) Simultaneously with execution of this Agreement, Warnaco Inc. is executing a
guarantee of Operator’s obligations in the form and as the terms specifically
set forth in the Guarantee attached as Exhibit E.

(d) Operator will:

(i) use its commercially reasonable good faith efforts to provide, or cause to
be provided, in each lease, for assignment without charge or need of consent
from landlord, to CKI or a CKI designee, if so requested by CKI, upon
termination of this agreement, and provide a copy of any lease for such Store,
and amendment thereto, including English translation thereof, upon execution of
this Agreement or as soon thereafter as each such lease is signed;

(ii) comply in any and all material respects with CKI’s design, decor, set-up,
visual display as well as the specifications requirements set forth in Exhibit A
hereto and with CKI’s reasonable Store Planning requirements set forth in
Exhibit B hereto, all as approved by CKI.

(iii) bear all costs incurred in connection with ***. Payments to CKI or its
suppliers or consultants through CKI will be made on invoice, or advanced as
reasonably required by CKI, based on estimates reasonably agreed upon in advance
between the parties.

(iv) locate such Store in prestigious or highly respectable commercial areas
with other stores of commensurate fashion designers or other brand name
merchandise comparable to Merchandise, with the precise location of each Store
subject to CKI’s approval, not to be unreasonably withheld or delayed, and
conduct and operate the Store in accordance with all applicable health, safety,
occupancy and other applicable governmental regulations;

(v) maintain the Store in sanitary condition and in good repair at all times and
maintain the decor, fixtures, merchandising and visual display in accordance
with any guidelines, operating manual or other written requirements or
regulations promulgated by CKI and/or its parent, Phillips Van-Heusen
Corporation, including the Human Rights guidelines contained in its “Statement
of Corporate Responsibility,” annexed hereto as Exhibit F, as updated from time
to time;

(vi) employ exemplary personnel, including a Director or President of Store
Operations for all Stores, subject to CKI’s initial and ongoing approval
reasonably exercised, as well as individual Store managers and require and
enforce an appropriate uniform dress code for all personnel;

 

 

--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT

(vii) purchase a supply of Merchandise constituting, in CKI’s reasonable
opinion, a representative collection and which will satisfy consumer demand for
each and every Store; and will purchase from CKI’s licensee suppliers, as
applicable, for sale in Stores including each Store in a Key Location and in
each “A” and “B” Store location to be determined by CKI in good faith,
reasonable quantities of Merchandise featured in each season’s national
advertising campaigns; and sell past season Merchandise (from the immediately
prior season) only from an appropriate discrete location within the Store (not
prominently);

(viii) maintain adequate financing in order to open and maintain the Store and
to purchase inventory as provided hereunder and demonstrate the same as
reasonably required by CKI during the Term hereof;

(ix) timely remit all amounts payable hereunder (including, by example, CKI and
CRK), including interest payable from the original due date *** (“the Interest
Rate”) on the balance of any unpaid overdue amounts; and

(x) prepare and deliver to CKI the following reports, as provided to Operator in
the form of CKI’s standard package of required reports, or as approved by CKI,
at the time periods specified: (a) within 15 days following the close of each
month, a report showing beginning inventory, additions to inventory, sales of
such inventory and closing inventory (“Monthly Sell Through”), by each product
category, for each Store within each country, within each Region in the
Territory (each and all Stores), (b) within thirty (30) days following the close
of each calendar quarter a report, certified as complete and accurate by an
officer of your company, setting forth: (1) for each completed month since the
previous such report ***, and amounts payable to CKI hereunder, which are made
in a currency other than US $ dollars for reporting purposes hereunder shall
also be reported in US $, computed on the basis of the conversion rate of the
currency into US $ dollars in effect as published in the Wall Street Journal, as
of the close of business on the last day of each quarterly period.

(e) Operator’s public actions and statements can affect the image of CKI, the
Mark, the Merchandise and other trademarks and products of CKI or its licensees
or authorized users of such Marks. Accordingly, Operator’s use and release of
any advertising, promotional or publicity material (including press releases and
other public relations media events), and any other corporate release, data or
information which might become public and could affect such image hereunder or
relating to the Store or operations under this Store License, will be prepared
or conducted subject to the prior approval of, or as to certain advertising
materials, such as local store ads, with simple CKI pre-approved formats (no
illustrations, just specifying the store location and possibly specifying the
current season’s collection) in accordance with the guidelines and/or such
approved forms or formats of, CKI’s Public Relations Department. After any such
approval, Operator will not modify such approved material or activities. All
information relating to the terms and provisions of, and certain operations
under, this Agreement and the business and operations of CKI, which Operator
learns, or has learned, and all prototypes, décor, and other material of CKI
(except to the extent any of the same becomes generally known to the public and
in the public domain through no fault of Operator) is the valuable property of
CKI and Operator will keep the same confidential and will not use (except use
required to fulfill the provisions of this Agreement) or disclose same except as
may be required by law or agreed to in writing by CKI or required hereunder.

(f) Upon reasonable prior written notice, but no more than once per Year, CKI
and its representatives may examine Operator’s books and records relating to the
Stores during the term of this Agreement and for three years thereafter.
Operator will maintain such books and records for at least three years following
the year to which they relate. If such examination shows an undisputed amount
(limited to bona fide disputes only) Operator remitted to CKI hereunder that was
less than the amount required, Operator will remit the difference, together with
interest payable from the original due date (computed at the Interest Rate).

3. (a) Operator acknowledges that: (i) Calvin Klein Trademark Trust (“CKTT”) is
the owner, and CKI is a beneficial owner, of all rights, title and interest in
and to the Mark as to Merchandise in the Territory (and to all rights as to
“Stores” and store services related to such Merchandise and the goodwill
attached or that will become attached thereto; (ii) all use thereof will inure
to the benefit of CKTT; and (iii) CKTT and/or CKI retains all rights to use and
to grant others the right to use the Mark except as specifically granted herein.
Operator will not do or permit to be done anything which will detract from the
value or reputation of the Mark and will do all things which may reasonably be
required by CKI in order to confirm CKI’s beneficial ownership and CKTT’s
ownership of the Mark as specified above.

 

 

--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT

(b) If Operator learns of any infringement or imitation of the Mark or use by
any person of a trademark similar to the Mark, it will immediately notify CKI.
Operator will reasonably cooperate with CKI in action to protect its rights
hereunder and those of CKI and CKTT in and to the Mark. Operator will take no
such action without prior written approval of CKI, not to be unreasonably
withheld or delayed.

4. Operator will indemnify and save CKTT, CKI and Calvin Klein harmless from any
and all claims that may arise or be asserted against either of them from
Operator’s use of the Mark for the Stores, Operator’s sale of the Merchandise or
its establishment, ownership or operation of the Store, and all costs and
expenses, including reasonable counsel fees, incurred in connection therewith.
Operator will procure and maintain insurance as reasonably required by CKI in
order to insure the property and contents of the Store, and Operator’s
operations, and from liability claims as referred to herein.

5.

(a) Operator will use its best efforts to exploit the rights granted hereunder
throughout the Territory during the Term to open and maintain Stores in the
various jurisdictions in the Regions. Notwithstanding anything to the contrary
herein, if Operator ***.

(b) If Operator ***.

(c) In the event of any breach or default by either party which continues
uncured for a period of thirty (30) days after written notice thereof from the
non-defaulting party, the non-defaulting party may terminate this Agreement by
written notice effective immediately in addition to any and all other remedies
available to it at law or in equity. If Operator files a bankruptcy petition, is
adjudicated a bankrupt or becomes involved in a bankruptcy or insolvency
proceeding, this Agreement will terminate automatically and forthwith on written
notice sent by CKI.

(d) Upon termination of this Agreement, Operator will immediately discontinue
use of the Mark in connection with the Store, will alter the interior and
exterior of the Store so as to distinguish it from its former appearance and
will dispose of any inventory of Merchandise, on a non-exclusive basis, only in
the ordinary course of business (or otherwise as specifically directed by CKI)
for a period not to exceed ninety (90) days following the date of such
termination. Operator may dispose of such inventory only if it provides CKI with
a detailed schedule of inventory, certified by its chief financial officer in
form and content satisfactory to CKI, within twenty (20) days following
termination of this Agreement. In addition to and notwithstanding the foregoing,
in the event this Agreement is terminated as a result of a breach by Operator,
CKI will have the right to assume control of the operation of the Store directly
or directly through a designee, upon written notice and without penalty or
necessity of judicial or other legal procedure if possible or permissible under
applicable law, at Operator’s expense for the remainder of the Term, as well as
all such and other rights and remedies which it has, at law or equity, or
hereunder, which it hereby reserves. Thereafter or in the event this Agreement
is terminated by its natural expiration or by mutual consent, CKI may, no later
than thirty (30) days following such termination, elect to have the Store (any
Store or in CKI’s discretion a selection of individual Stores), and Operator’s
entire interest in such Store including the lease, assigned to CKI or its
designee or designees, in accordance with the terms and conditions of such
leases and, as may be available and appropriate under local law; (A) at the
lower of (i) the net depreciated cost to Operator and (ii) US $1 as to the lease
thereof, fixtures and the improvements therein; and (B) at its option, the lower
of (i) cost and (ii) fair market value as to any remaining inventory therein.

6. Subject to exclusive rights granted to Operator or its affiliates, nothing
herein will limit in any way CKI’s ability to ***. CKI reserves any and all
rights not specifically granted to Operator hereunder.

7. Each party to this Agreement is an independent contractor and nothing herein
contained and no action arising from or relating to this Agreement shall be
construed to constitute the parties as joint venturers or either as agent of the
other.

8. This Agreement together with the Exhibits and Schedules hereto all of which
are incorporated herein by reference, together with the side letter executed
simultaneously herewith, constitutes the entire agreement amongst the parties as
to the subject matter hereof, and all prior agreements, understandings and
statements and actions between them whether oral or in writing are merged into
and superceded by this written Agreement. This Agreement may not be amended,
modified or terminated except by written agreement executed by all parties. No
waiver, express or implied, of any provision of this Agreement, or of any breach
or default hereof, shall constitute a continuing waiver hereof except as
expressly provided in a writing signed by the waiving party. No acceptance of

 

 

--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT

payments shall be considered a waiver or an election of remedies as to which any
and all rights are expressly reserved and retained.

9. Operator ***. As to any sublicense, the following must be first satisfied:

(a) CKI must approve in advance any proposed sublicense, to be entered into in
substantially the form to be approved by CKI, which approval of such sublicense
may not be unreasonably withheld;

(b) The sublicensee must agree to comply with all of the provisions of this
Agreement applicable to it;

(c) The sublicensee must agree not to assign, transfer, or further grant the
sublicense agreement itself or any of the rights granted to it thereunder;

(d) The sublicensee must agree not to use the Mark or any variation thereof in
its corporate name, or as part of a corporate trade name;

(e) The sublicensee must agree to indemnify CKI, its directors, officers,
employees and affiliates, and Mr. Calvin Klein, and their respective successors
and assigns to the same extent provided herein;

(f) Any potential sublicensee must timely provide to CKI, reasonable financial
data, evidence of expertise and reputation and other materials or documentation
as CKI may reasonably request, to enable CK to make a judicious decision as to
the reasonable approval of any such sublicensee;

(g) The sublicensee must afford CKI rights of inspection, approval and
termination consistent with its rights pursuant to this Agreement directly in
its sole discretion; and

(h) Operator must deliver a copy of each proposed sublicense agreement in
substantially the form attached and must subsequently deliver a copy of each
amendment thereof to CKI prior to the respective execution of the sub-license
agreement thereof for its comments, review and approval (which comments shall be
promptly forthcoming) of all terms of the sublicense, including, without
limitation, term, minimum fees, minimum Net Sales, advertising commitments and
royalties thereunder, and shall deliver a conformed copy to CKI (with a
certified English translation, if applicable), promptly after its execution and
the execution of each amendment thereto.

(i) Operator agrees that it will ***.

(j) Only *** as provided herein.

(k) Except as provided above, this Agreement shall inure to the benefit of, and
shall be binding upon, the parties and their respective successors and assigns.

10. This Agreement shall be considered as having been entered into in the State
of New York and shall be construed and interpreted in accordance with the
internal laws of that State. However, disputes regarding ownership of or
challenging ownership of the Mark (“Trademark Disputes”) shall be resolved in
accordance with the Federal trademark laws and related laws, statutes, rules and
regulations of the United States (unless there are no Federal laws, statutes,
rules or regulations dispositive of such a dispute, in which case such dispute
shall be resolved in accordance with the laws of the State of New York).
Operator agrees that proceedings relating to this Agreement shall be brought in
New York, New York and shall be conducted in English. Operator irrevocably
submits to the jurisdiction of the courts of the State of New York and/or the
federal courts located therein as to the foregoing, and waives the right to
contest such jurisdiction and to the laying of venue in such courts. Except for
Trademark Disputes, all disputes arising under the terms of this Agreement shall
be resolved through binding arbitration pursuant to the rules of the
International Chamber of Commerce before a panel of three arbitrators, one of
whom shall be appointed by CKI, one of whom shall be appointed by Operator and
the third of whom shall be appointed by the other two arbitrators in accordance
with the following procedures:

The Party who wants to address a claim to arbitration (“Plaintiff”) shall send
its request for arbitration in writing to the International Chamber of Commerce
– “ICC” International Court of Arbitration, which shall act as confirming or

 

 

--------------------------------------------------------------------------------






appointing authority only, to confirm the appointment of or to appoint, as the
case may be, as soon as possible the arbitrator/s.

Copy of such request shall be sent at the same time to the other Party
(“Defendant”).

(a) The request for arbitration shall contain:

 

-

a summary description of the claim and of the reasons thereof; and

 

-

the indication of the name and address of Plaintiff’s Arbitrator; and

 

-

the invitation to appoint the second Arbitrator; and

 

-

the declaration of acceptance of appointment by the Plaintiff’s Arbitrator
signed by some.

Within and no later than thirty (30) calendar days of receipt of the above
request far arbitration, the Defendant shall send its answer in writing to the
International Chamber of Commerce - “ICC” (International Court of Arbitration).

Copy of such Answer shall be sent at the same time to the Plaintiff.

(b) The answer shall contain:

 

-

a summary description of the opposition to the plaintiff’s claim, of any
counterclaim and of the reasons thereof; and

 

-

the indication of the name and address of defendant’s Arbitrator; and

 

-

the declaration of acceptance of appointment by the defendant’s Arbitrator
signed by same.

(c) Within and no later than thirty (30) calendar days of receipt of the
Defendants answer under (b) above, the parties shall appoint the third
Arbitrator who shall act as Chairman of the panel.

(d) The Arbitrators shall interpret this Agreement, but shall have no power to
change, modify, amend, alter, or otherwise alter or affect the meaning thereof,
of any provision or portion thereof, or interpret or render opinions on
aesthetics.

(e) The rules of procedure for the Arbitration proceeding shall be established
by the Arbitrators.

(f) The Arbitrators shall render their decision not later than ninety (90) days
from the appointment of the full panel. For particular reasons the Arbitrators
may extend such term by additional thirty (30) days.

(g) The decision of the Arbitrators shall be final and binding upon the
Plaintiff and the Defendant.

(h) The costs of the Arbitrators (fees and expenses) and arbitration fees and
costs including reasonable attorney’s fees and ICC’s fees shall be determined by
the arbitrators in accordance with the relevant rules applicable, “mutatis
mutandis”, from time to time by the International Court of Arbitration of the
ICC.

The administrative costs of the ICC shall be fixed by the latter in accordance
to its relevant rules applicable from time to time.

Notwithstanding any other provision of this Agreement, either party (1) shall be
entitled to seek preliminary injunctive relief from any court of competent
jurisdiction pending the final decision or award of the arbitrators or (ii)
shall have the right to have immediate recourse to and shall be bound by the
Pre-Arbitral Referee Procedure of the International Chamber of Commerce in
accordance with the Rules of Arbitration at an expedited proceeding conducted in
New York, New York. Judgement upon any award rendered in an arbitration
hereunder may be

 

 

--------------------------------------------------------------------------------






entered in any court having jurisdiction. Any such award shall be binding upon
the parties hereto and their successors and assigns.

11. This Agreement may be assigned within the Warnaco family of companies, the
Warnaco Group, in accordance with the terms as agreed to by CKI and WFOF (and
acknowledged by Warnaco Inc.) by agreement dated 31 January 2006 (#23
Intercompany Transfer).

 

 

--------------------------------------------------------------------------------






If the foregoing fully and accurately sets forth our understanding with regard
to the subject matter hereof, please so signify by signing below where
indicated.

 

 

 

Very truly yours,

     

 

 

CALVIN KLEIN, INC.



 

By: 


/s/ Tom Murry

 

 

 

 

Agreed to:

 

WF OVERSEAS FASHION C.V.

 

 

By: 


WARNACO U.S., INC., its general partner

 

 



 

By: 


/s/ Stanley P. Silverstein

 

 



 

 

 

 

 

 

Exhibits

 

 

Exhibit A

 

Specifications

Exhibit B

 

Store Planning

Exhibit D

 

Yearly/Monthly/Weekly Sell-Through, Total Seasonal Buy, Seasonal Open-to-Buy

Exhibit E

 

Guarantee

Exhibit F

 

PVH’s Statement of Corporate Responsibility

Exhibit T

 

Territory

Exhibit RO

 

Roll-Out Schedule # Stores

 

 

--------------------------------------------------------------------------------






EXHIBIT A - SPECIFICATIONS

The following items must be to CKI specs:

1.

All stone flooring shall, to the extent possible, be based upon the CKI
specifications. By way of illustration, Finestra stone and limestone have a lot
of “Movement.”

2.

The hoarding design should be followed in terms of construction (plywood painted
CKI white color) and the graphic of the logo (camera ready copy will be supplied
by CKJ).

3.

The lighting design, fixtures and layout should be followed as suggested by CKI.

4.

All mechanical systems in the Store should coordinate with CKI’s material design
requirements. For example, linear air diffusers should be used in ceilings on
the selling floor. Additionally, ductwork should fit into void areas that are in
keeping with the prototype design developed by CKI.

5.

Visual items, when possible, should be ordered through CKI-approved vendors.
This may include furniture, hangers and forms. Any substitutions must be
approved by CKI prior to implementation and use.

6.

CKI must approve samples of fixturing produced by proposed fixture contractor
prior to any implementation, use or commitment.

7.

Material revisions or modifications requested by the Operator will be reviewed
by CKI prior to implementation. CKI reserves the right to reasonably reject or
modify these revisions if they weaken the design concept.

 

 

--------------------------------------------------------------------------------






EXHIBIT B - STORE PLANNING

CKI TRIPS

CKI will review prototypes (for comment, modifications, approval) of each
fixture to be manufactured. Prototype fixtures may be shipped to NYC for CKI
review or CKI may go to premises of fixture manufacturer (at Operator’s
expense):

SHOP LOCATIONS:

DETAILED PHOTOS OF INTERIOR AND EXTERIOR OF EACH STORE MUST BE SENT TO CKI
WITHIN ONE WEEK AFTER EACH STORE OPENS.

ARCHITECT:

PHOTOS OF EACH JOB SITE INTERIOR AND EXTERIOR, SHOWING THE BUILD-OUT AND DETAILS
OF DÉCOR AND FIXTURING, TO BE DELIVERED DURING CONSTRUCTION (1/2 COMPLETION AND
SUBSTANTIAL COMPLETION) TO SHOW PROGRESS FOR CKI REVIEW, FOR COMPLIANCE WITH CKI
SPECIFICATIONS, APPROVED PROTOTYPE DESIGNS AND FIXTURING).

It will be the responsibility of a local architect/engineer to ensure that all
local building codes are met, any energy, historic and fire regulations are
accommodated, and all codes are processed with local authorities in a timely
manner.

 

 

--------------------------------------------------------------------------------






EXHIBIT D

See attached form.

 

 

--------------------------------------------------------------------------------






 

cK Jeans Store Sales

 

 

 

 

 

Exchange Rate:

 

Week ending:

 

 

 

 

 

 

 

This Year

 

Last Year

 

% Change

 

% to Total

 

Month to Date

 

Year to Date

cK Jeans Men’s

 

 

 

 

 

 

 

 

 

 

 

 

cK Khakis Men’s

 

 

 

 

 

 

 

 

 

 

 

 

Other Men’s

 

 

 

 

 

 

 

 

 

 

 

 

Total Men’s

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cK Jeans Women’s

 

 

 

 

 

 

 

 

 

 

 

 

cK Khakis Women’s

 

 

 

 

 

 

 

 

 

 

 

 

Other Women’s

 

 

 

 

 

 

 

 

 

 

 

 

Total Women’s

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other: watches, fragrance, sunglasses, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total – all product

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total By Floor (i.e.: As Noted Below)

 

 

 

 

 

 

Total Lower Level

 

 

 

 

 

 

 

 

 

 

 

 

Total Ground Floor

 

 

 

 

 

 

 

 

 

 

 

 

Total First Floor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total (All 3 floors):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please fax to CKI RETAIL – 212.292.9724

 

 

--------------------------------------------------------------------------------






 

Store Name _____________________________

 

Exchange Rate ____________________

 

Date 

 

Order and Shipping Report for (SEASON) 

 

Selling Square Meters: __________________

 

 

 

By Product Category

 

 

 

 

 

 

 

 

 

 

Sales
Plan

 

Open
To Buy
Dollars

 

Units
Ordered

 

Dollars
Ordered

 

Discount/Payment
Terms

 

Shipping
Window

 

Units
Shipped

 

Dollars
Shipped

 

Shipping
Dates by
Delivery

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Women’s Handbags

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Women’s Belts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Women’s

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Men’s Travel Accessories

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Men’s Belts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Men’s

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Year

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------






Exhibit E

GUARANTEE

In order to induce Calvin Klein, Inc. (“CKI”) to enter into the license
agreement dated as of the date hereof (the “Agreement”) with Calvin Klein
Jeanswear Company and CKJ Holdings, Inc. (“Operator”) which is being executed
simultaneously herewith and in consideration of the covenants and promises made
by CKI in the Agreement, the undersigned (the “Guarantor”), being the parent of
Operator, unconditionally guarantees (i) that Operator will perform and observe
each and every agreement, covenant, representation, warranty, term and condition
of the Agreement to be performed or observed by Operator, and upon Operator’s
failure to do so, the Guarantor will promptly perform and cause the same
promptly to be performed and observed, in all events within the cure period
specified in the Agreement, as applicable, and (ii) the due and punctual payment
of all sums of whatever character which may become payable by Operator pursuant
to the Agreement will be paid by the Operator (including amounts which would be
paid but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 U.S.C 362(a) or any other provision of bankruptcy law)
(clauses (i) and (ii) referred to as the Guaranteed Obligations. If for any
reason whatsoever any sum hereinabove referred to, or any part thereof, shall
not be paid promptly when due, the Guarantor will immediately pay the same
regardless of whether CKI has taken steps to enforce any rights against Operator
to collect any of said sums and regardless of any other condition of
contingency.

Notwithstanding anything to the contrary contained herein, to the extent this
Guarantee relates to the payment of sums due to CKI under the Agreement, it is a
Guarantee of payment and not of collection and a continuing guarantee which will
remain in full force and effect and be binding upon the undersigned until
payment in full by Operator to CKI of all sums due pursuant to the Agreement.

The representation, warranties, obligations, covenants, agreements, and duties
of the Guarantor under this Guarantee shall in no way be affected or impaired by
reason of the happening from time to time of any of the following with respect
to the Agreement although without notice to or the further consent of the
Guarantor: (i) the waiver by Operator of any agreement, covenant, warranty,
representation, term or condition contained in the Agreement; (ii) the
extension, in whole or in part, of the time for the payment by Operator of any
sums owing or payable under the Agreement, or of the time or performance by
Operator of any of its other obligations under or arising out of the Agreement;
(iii) the modification or amendment (whether material or otherwise) of any of
the obligations of Operator under the Agreement; (iv) any failure, omission,
delay or lack on the part of CKI to enforce, assert or exercise any right, power
or remedy conferred on CKI in the Agreement or otherwise; (v) any discharge of
Operator from any of the Guaranteed Obligations in a bankruptcy or similar
proceeding.

No failure on the part of CKI to exercise, and no delay in the exercise of, any
right, remedy or power hereunder will operate as covenant, term or condition
under the Agreement or in the payment of any sums payable by it thereunder.

This Guarantee shall terminate and be of no further force and effect on the
later of (x) the payment in full of all amounts outstanding under the Agreement
and (y) the termination of the Agreement.

This Guarantee will be construed and enforced under the laws of the State of New
York applicable to agreements made and to be performed in said state.

The Guarantee cannot be changed, discharged or terminated orally.

The Guarantor hereby waives acceptance of this Guarantee.

 

 

 

WARNACO INC.

Dated: January 31, 2008
New York, NY

 

By: 


/s/ Stanley P. Silverstein

 

 

Name: 

Stanley P. Silverstein

 

 

Title: 

Executive Vice President – International Strategy and Business Development

 

--------------------------------------------------------------------------------






Exhibit F

Statement of Corporate Responsibility

Statement of Corporate Responsibility

At Phillips-Van Heusen Corporation we are guided by the principle that success
in business is dependent on putting “human” issues first. Indeed, we know that
our company would not have grown as it has if we did not place highest priority
on making a genuine contribution to improving the quality of life and upholding
the basic rights of our associates, their families and the communities in which
we operate.

We are publishing this statement of corporate responsibility to clearly spell
out our concerns and commitments.

Statement of Commitment to Our Associates

Our foremost concern, even in the most challenging economic climate, must be for
our associates; the thousands of people who have made our company one of the
most successful apparel and footwear manufacturers in the world today.

For over 100 years, our credo has been:

 

•

To conduct all business in keeping with the highest moral, ethical and legal
standards.

 

•

To recruit, train, and provide career advancement to all associates without
regard to gender, race, religion, age, disability, sexual orientation,
nationality, or social or ethnic origin. Diversity in the workplace will be
encouraged. Bigotry, racism and sexual harassment will not be tolerated.

 

•

To maintain workplace environments that encourage frank and open communications.

 

•

To be concerned with the preservation and improvement of our environment.

 

•

To be ever mindful that our dedication to these standards is absolute –- it will
not be compromised.

A Shared Responsibility

This commitment must be shared by the companies with which we do business. We
categorically state:

 

•

We will not discriminate based on race, gender, or religion, and we will not do
business with any company that does.

 

•

We will treat our employees fairly with regard to wages, benefits and working
conditions, including a safe and healthy environment, and we will not do
business with any company that does otherwise.

 

•

We will never violate the legal or moral rights of employees in any way, and we
will not do business with any company that does.

 

•

We will only do business with companies who share our commitment to preserving
and improving the environment.

 

•

We will never employ children in our facilities, nor will we do business with
any company that makes use of child labor. Our employees and those of our
partners and vendors must be over the applicable minimum legal age requirement
or be at least 14 years old, or older than the age for completing compulsory
education in the country of manufacture, whichever is greater.

 

•

Phillips-Van Heusen is committed to an ongoing program of monitoring all our
facilities and those of companies with whom we do business in accordance with
our code of conduct, “A Shared Commitment.” This code defines PVH standards and
values, which must be upheld in our facilities and those of our suppliers,
contractors and business partners.

A Commitment to People

The history of Phillips-Van Heusen, over the course of more than a century,
represents a proud tradition of genuine commitment to people:

 

•

An absolute commitment to and respect for the dignity of all our associates
without regard to race, gender or region.

 

•

Support for continuing education for our associates and their families.

 

•

Charitable contributions to the communities in which we operate.

 

•

Loans and gifts to associates in need.

 

•

Demand that the people we do business with adhere to the same high standards
which have guided our company for more than a century.

 

 

--------------------------------------------------------------------------------






Exhibit T

Territory

 

Central America

 

 

South America

Belize

 

 

Argentina

British West Indies

 

 

Bolivia

 

Leeward Islands

 

Brazil

 

 

Anguilla, Barbudo, St. Kitts

Chile

 

 

(St. Christopher), Nevis

Colombia

 

Windward Islands

 

Ecuador

 

 

Grenada, St. Vincent, St. Lucia

French Guyana

Costa Rica

 

 

Guyana

El Salvador

 

 

Paraguay

Greater Antilles

 

 

Peru

 

Haiti

 

Suriname

 

Dominican Republic

 

Uruguay

 

Grand Cayman Island

 

Venezuela

 

Little Cayman island

 

 

 

Jamaica

 

 

Guatemala

 

 

 

Honduras

 

 

 

Nicaragua

 

 

 

Panama

 

 

 

Tortola

 

 

 

Virgin Gorda

 

 

 

(but specifically excluding Cuba)

 

 

 

 

 

--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT

EXHIBIT RO

***

 

 

--------------------------------------------------------------------------------